 



Exhibit 10.1
April 4, 2006
James Corbett
Dear Jim,
On behalf of ViaCell, Inc. (the “Company”), I am pleased to extend an offer of
employment to you. You have made an outstanding impression throughout the
interview process, and we feel confident that you will become a valuable asset
to the company. Information about ViaCell as well as the details of our offer of
employment are summarized below.

     
ViaCell Mission
  To provide the highest quality cellular medicines for the treatment of human
diseases.
 
   
ViaCell Culture
  We are dedicated to delivering revolutionary medicines through development of
important new therapeutic applications. Every day you will be contributing to a
technology that is enriching of the lives of people in the future. We hire
innovative thinkers, with the skills and capabilities to thrive on a high
quality, success driven team.
 
   
Position
  President of ViaCell Reproductive Health reporting to Marc Beer, Chief
Executive Officer. This position is a key factor in ViaCell’s continued success,
and I am confident that it will be an exciting opportunity for you as well.
 
   
Compensation
  The starting base salary for this position for the 2006 fiscal year will be
$250,000 per year payable in bi-weekly installments of $9,615.38. For the 2007
fiscal year and thereafter, this base salary shall be subject to adjustment.
Currently our standard annual salary review process occurs each January for
senior management.
 
   
 
  In addition, you will be eligible to participate in the Management Bonus Plan
at an annual target of 35% of your base salary, payable annually based on agreed
to company and individual performance objectives. Eligibility will begin on your
start date and will be prorated for 2006. Your bonus payout is determined based
on achievement of both corporate and individual goals.
 
   
 
  Finally, you will receive a sign-on bonus of $10,000.00 payable on April 28,
2006, which is the first full paydate after your start on April 10, 2006.
 
   
Stock Options
  As an incentive for you to participate in the Company’s future growth, you
will receive, subject to approval by our Board of Directors, options to purchase
up to 90,000 shares of our Common Stock (the “Options”). The Options will be
incentive stock options (“ISO’s”) to the extent allowable under the Internal

 



--------------------------------------------------------------------------------



 



J. Corbett
April 4, 2006
Page 2

     
 
  Revenue Code. The exercise price of the Options equals the fair market value
of our Common Stock as determined by the Board of Directors on the date of grant
approval. The Options will vest quarterly over four years beginning on the last
day of the first quarter after the date of commencement of your employment. The
Options will be granted under the Company’s 1998 Equity Incentive Plan pursuant
to an ISO certificate or non statutory stock option (“NSO”) certificate, as
appropriate, shall have a term of ten years and contain such additional terms as
shall be determined by the Board of Directors of the Company or the Compensation
Committee thereof.
 
   
Additional
Employment
Terms
  ViaCell will provide for twelve (12) months’ severance pay in the event of
involuntary termination without cause or voluntary termination for good reason.
If the Company shall terminate your employment without “cause” or if you
terminate your employment for “good reason,” then ViaCell will continue paying
your base salary and medical and dental benefit contributions for a period of
twelve (12) months in accordance with its regular payroll practices at such
time. The term “cause” as used here means (i) your continued failure to
substantially perform your duties provided you are reasonably notified of such
failure and given reasonable time to correct such failure, (ii) any
misappropriation of funds, properties or assets of the Company by you, (iii) any
damage or destruction of any property or assets of the Company caused by you,
whether resulting from your willful actions or willful omissions or gross
negligence; (iv) your being convicted of a felony; or (v) any material breach of
your employment obligations or of the Intellectual Property and Confidential
Information Agreement. The term “good reason” as used here means any action by
the Company without your prior consent which results in (i) any material
diminution in your title, position, duties, responsibilities or authority; or
(ii) any breach by the Company of any material provision contained herein.

 



--------------------------------------------------------------------------------



 



J. Corbett
April 4, 2006
Page 3

     
Change of
Control
  Upon a Change of Control with the Company, if the company terminates your
employment without “cause” within twelve months of the change in control or you
voluntarily resign for “good reason”, all options granted as of that date shall
become fully vested and exercisable and ViaCell will continue paying your base
salary and benefits for a period of twelve (12) months following the date of
termination. The options will continue to be subject to the grant provisions
under the 1998 Plan. A “Change in Control” shall mean: (i) a merger,
consolidation or similar combination after which 50% or more of the voting stock
of the surviving corporation is held by persons who were not stockholders of the
Company immediately prior to such merger or combination; (ii) the sale, transfer
or other disposition of all or substantially all of the Company’s assets to one
or more persons (other than any wholly owned subsidiary of the Company) in a
single transaction or series of related transactions; or (iii) any person or
related group of persons (other than the Company or a person that directly or
indirectly controls, is controlled by, or is under common control with the
Company) directly or indirectly acquires beneficial ownership (determined
pursuant to Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended) of securities possessing more than 50% of the total combined voting
power of the Company’s outstanding securities pursuant to a tender or exchange
offer made directly to the Company ‘s stockholders.
 
   
Benefits
  Because we care about the well being of our employees, we are pleased to
provide you with a comprehensive offering of benefits. Our benefits currently
include medical, dental, life insurance, 401k, three weeks vacation (accrued
monthly and pro-rated during your first calendar year of employment), balance
benefit, educational assistance and flexible-spending accounts. Additional
information about these benefits is outlined in the enclosed summary.
 
   
Eligibility for
Employment
  The Immigration Reform and Control Act of 1986 requires ViaCell to review
documentary evidence that you are eligible for employment. This requirement
applies to US citizens, as well as foreign nationals. A list of approved
documents that are acceptable as verification of employment eligibility are
listed on page two of the I-9 form which will be included with your orientation
packet. Please bring the appropriate documents with you on your first day of
employment.
 
   
Employment
Relationship
  While we look forward to a long and mutually beneficial relationship, you
acknowledge that this letter does not constitute a contract of employment for
any particular period of time and does not affect the at-will nature of the
employment relationship with the company. Either you or ViaCell have the right
to terminate your employment at any time.

 



--------------------------------------------------------------------------------



 



J. Corbett
April 4, 2006
Page 4
We are very excited about the future of ViaCell and believe that the
opportunities presented will allow you significant personal and professional
growth. If you have any questions or concerns, please do not hesitate to contact
me anytime. We look forward to having you join our team!
Sincerely,
/s/ Marc Beer
Marc Beer
Chief Executive Officer
Please acknowledge your acceptance of this offer by signing a copy of this
document along with the Agreement Related to Intellectual Property and
Confidential Information and Code of Ethics, and faxing all to Kathleen Hayes.
This offer will remain in effect for a period of seven (7) calendar days from
the date of this letter.

         
/s/ James Corbett
            4/7/06        
 
       
Signature
  Date    
 
       
 
            4/10/06    
 
       
Social Security Number
  Start Date    

 